Citation Nr: 0528120	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-21 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active service from June 1973 to January 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The RO denied service connection for bilateral hearing 
loss in a November 1981 rating decision that the veteran did 
not appeal.

3.  Evidence received since the November 1981 rating decision 
is new, relevant, and raises a reasonable possibility of 
substantiating the claim.

4.  The competent, probative evidence of record does not show 
that the veteran has bilateral hearing loss disability that 
is related to or was aggravated by active service from June 
1973 to January 1975.


CONCLUSIONS OF LAW

1.  The November 1981 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.160(d) (2005).

2.  New and material evidence has been received since the 
November 1981 rating decision to reopen a claim for service 
connection for bilateral hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).      

3.  Service connection for bilateral hearing loss is not 
established. 38 U.S.C.A.  §§ 1110, 1111, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied service connection for bilateral hearing loss 
in a November 1981 rating decision.  It gave the veteran 
notice of this denial, but he did not initiate an appeal.  
Therefore, the RO's decision of November 1981 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.160(d) (2005).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers. Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005). 

The Board notes that in the March 2005 supplemental statement 
of the case (SSOC), the RO explained that it had reopened the 
veteran's claim for bilateral hearing loss based on new and 
material evidence, but denied the claim on the merits.  
However, the Board has jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim for service connection for bilateral hearing loss 
before proceeding to the merits on appeal.

Evidence at the time of the November 1981 rating decision 
consisted of service medical records (SMRs) and an August 
2001 VA audiological examination.  The RO denied the claim 
because it found there was no evidence the veteran was 
treated for hearing loss in service.   

Evidence received since the November 1981 rating decision 
consists of VA outpatient treatment records dated from April 
2002 to December 2004; two April 2003 statements by the 
veteran; an August 2004 VA nurse practitioner statement; an 
August 2004 transcript of the veteran's testimony at a 
personal hearing; a January 2005 VA audiological examination 
and opinion; and a May 2005 statement by the veteran.  

Upon review of this evidence, the Board finds the August 2004 
VA nurse practitioner statement provides an opinion relating 
the veteran's current hearing loss to service.  It thus 
raises a reasonable possibility of substantiating the claim.  
This opinion is new and material within the meaning of 
38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.  
38 U.S.C.A. § 5108.    

Service Connection

As discussed above, the Board has reopened the claim for 
service connection for bilateral hearing loss.  Initially, 
the Board observes that the RO has previously addressed the 
claim on the merits in the March 2005 SSOC, so that the Board 
may also do so without prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  To establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The regulations provide that impaired hearing shall be 
considered a disability for VA purposes when the auditory 
thresholds in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.

In this case, the veteran seeks service connection for 
bilateral hearing loss. As shown in personal hearing 
testimony from August 2004, he generally alleges that he 
incurred hearing loss in service as a result of exposure to 
noise while serving in the engine room of the USS Midway.  
His DD Form 214 confirms that the veteran served as an 
electrical mechanical equipment repairman.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  A January 2005 VA audiology 
examination reveals bilateral hearing loss disability per 
38 C.F.R. § 3.385.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b).  A veteran who served during a period of war, as 
the veteran here, is presumed to be in sound condition when 
he entered into military service except for conditions noted 
on the entrance examination.  38 U.S.C.A. § 1111. 

The veteran contends that no hearing problems were present, 
to his knowledge, prior to service.  However, the SMRs show 
that on his June 1973 enlistment examination, he was noted to 
have decreased hearing.  The audiogram showed pure tone 
thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
5
-
40
LEFT
10
5
5
-
45

In this case, test results indicate a bilateral hearing loss 
as defined by the VA regulation.  Thus, the veteran had a 
pre-existing disability in the form of bilateral hearing loss 
before he entered into military service.  38 C.F.R.  
§ 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

On his December 1974 separation examination, the audiogram 
showed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
10
50
LEFT
10
5
5
10
45


The Board finds no increase in severity of disability in 
service.  Specifically, a January 2005 VA audiological 
examination and opinion requested by the RO and performed by 
a VA audiologist stated that the veteran's "[h]earing loss 
is less likely as not due to military service, considering 
his hearing loss was already present before he entered the 
service and hearing was unchanged when he came out of his 
service.  It is felt my opinion more of a natural progression 
of the hearing loss already present."  The Board finds that 
this negative medical opinion is entitled to great probative 
weight. 

The Board acknowledges the opinion of the VA nurse 
practitioner indicates in an August 2004 statement that it 
was "highly probable that his hearing was affected while he 
was in the military.  There is a definite decline in the 
Audiometer results from his exam of June 1973 and the 
discharge exam which was completed on December 18, 1974."  
Nevertheless, his auditory threshold only increased from 40 
decibels to 50 decibels at 4000 Hertz for the right ear.  As 
a whole, the Board finds that this opinion is entitled to 
limited probative weight as the facts in this case do not 
support the nurse practitioner's findings.       

The Boards notes that in evaluating the probative value of 
competent medical evidence, the U.S. Court of Appeals for 
Veterans Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).  Although material 
submitted to reopen a claim is presumed credible, an opinion 
offered as to a medical diagnosis or etiology nonetheless 
requires the appropriate medical knowledge.  See Justus v. 
Principi, 3 Vet. App. 510 (1992); Espiritu, supra.  

In this case, there is no indication that the nurse 
practitioner has the expertise required to offer such an 
opinion as to the aggravation of the veteran's hearing loss 
in service.  Moreover, the VA audiologist is a specialist in 
the field of hearing loss and related disorders.  His opinion 
is more probative and credible.  The nurse practitioner 
simply reviewed the veteran's records.  No indication exists 
that she performed as comprehensive an examination as the VA 
audiologist did.  The Board as finds that it is doubtful 
whether the change in auditory threshold between the 
induction and separation examinations in the SMRs constitutes 
a "definite decline."  Overall, the Board finds that the 
August 2004 opinion of the nurse practitioner is of limited 
probative value compared to the January 2005 VA audiologist 
examination and opinion.  

In view of these opinions and the audiological examinations 
discussed above, the Board concludes that the veteran's 
hearing did not increase in severity in service per the 
meaning of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).  
Specifically, the VA audiologist interpreted the SMRs to show 
no change in hearing loss from induction to separation.  The 
Board adds that even if there was an increase in severity of 
the disability in service, the VA audiologist opined that the 
increase was due to the natural progression of the disability 
as opposed to any in-service aggravation.  

Despite the veteran's personal contentions and statements 
that his hearing loss severely deteriorated in service, 
review of all evidence of record does not demonstrate that 
the bilateral hearing loss increased in severity or was 
aggravated beyond normal progression in service.  The Board 
emphasizes that the veteran, as a lay person, is not 
competent to offer an opinion as to the etiology of his 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu, supra.  See Routen v. Brown, 10 Vet. App. 
183 (1997) ("a lay person is generally not capable of opining 
on matters requiring medical knowledge").  Accordingly, the 
veteran's personal opinion that his disability was aggravated 
by service is not a satisfactory basis for awarding service 
connection.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  The claim for service 
connection is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in April 
2003, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, the May 2004 SOC and March 2005 SSOC 
include the text of the regulation that implements the notice 
and assistance provisions from the statute.  38 C.F.R. § 
3.159.  Thus, the Board finds that the RO has provided all 
notice required by the VCAA.  38 U.S.C.A. § 5103(a).  See 
Quartuccio, supra.

The Board further notes that the April 2003 VCAA letter not 
only specifically addressed "new and material evidence," 
but also generally notified the veteran of evidence needed to 
substantiate service connection on the merits.  Similarly, 
the March 2005 SSOC discussed the basis for denying service 
connection on the merits.

None of the above letters asked the veteran to provide any 
evidence in his possession that pertains to the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
However, the Board is satisfied that the veteran actually 
knew to submit such evidence to the RO, given the information 
he has submitted to VA (specifically the August 2004 nurse 
practitioner's opinion), and his choice to testify at the 
personal hearing in August 2004.  In fact, the April 2003 
VCAA letter, June 2003 rating decision, May 2004 SOC, and 
March 2005 SSOC all advised the veteran of what missing 
evidence was relevant and necessary to demonstrate service 
connection.  Therefore, any failure to make the specific 
request is non-prejudicial, harmless error.  Bernard, 4 Vet. 
App. at 392-94.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, the Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
content of VCAA notice has prejudiced him in any way.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the appellant 
bears the initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, VA outpatient treatment records, and relevant 
medical examinations and opinions.  The veteran has not 
mentioned or authorized the release of any private medical 
records.  The Board is satisfied that all relevant evidence 
identified by the veteran has been secured, and that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

As new and material evidence has been received, the claim for 
service connection for bilateral hearing loss is reopened.  
To that extent, the appeal is granted. 

Service connection for bilateral hearing loss is denied. 


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


